DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
Claims 1-14 are pending. Claims 1, 3 and 9 are currently amended. Claim 14 is newly added. It appears that no new matter has been entered. The amendments to the drawings, written description and claims have overcome the drawing objections and the objections are withdrawn. 
Applicants arguments cannot be found persuasive, where it is noted that with regard to the sealing element of Shirase, applicant argues that since the sealing element  is made arguably of a high hardness metal, the material does not have a partial elasticity. Applicants argument arguable proves itself contrary to it’s assertion. If the high hardness material has a high yield (i.e. more brittle) then there is only a partial elasticity left in the yield. Applicants argument in this regard cannot be found persuasive. Also, applicants arguments would necessarily import limitations from the written description into the claims without providing any special definition or means plus function nonce style language, and thus go against MPEP 2111, 2173.05(q) where it is improper to rely on the specification to impart limitations into the claims that are not actually recited in the claim. Accordingly the claims are addressed under a broad reasonable interpretation in context with the written description. 

Considering that the claim language is broadly construed as one of ordinary skill would consider the claimed phrase, the remarks cannot be found persuasive. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-8, 11, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Shriase (US 7168679); 

Shirase discloses in claim 1: 

    PNG
    media_image1.png
    958
    552
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    818
    480
    media_image2.png
    Greyscale


Shirase discloses in claim 3: The solenoid valve according to claim 1, wherein the solenoid valve is designed for high fluid volume flows (such as an ABS system Col 4 ln 1-3, similar to the instant application.)  

Shirase discloses in claim 4: The solenoid valve according to claim 1, wherein the sealing element and the closing element are connected by a connection that defines a position of the sealing element in relation to the closing element (i.e. the flanged press fitted connection, figure 2b, and per col 4 ln 55-Col  ln 6)  

Shirase discloses in claim 5: The solenoid valve according to claim 1, wherein the sealing element and the closing element are connected together by a variable-length connection (in as much as the axial length for press fitting is variable) that allows an adjustment of positions of the sealing element and the closing element relative to each other (rotationally and axially speaking, under a broad reasonable interpretation (BRI) of the claim language, taken in context.)  

Shirase discloses in claim 6: The solenoid valve according to claim 1, wherein the sealing element and the closing element are connected by a permanent connection (press fitted permanent connection with spring seat support.) 

Shirase discloses in claim 7: The solenoid valve according to claim 1, wherein the sealing element is configured in the form of a cap (30 provides for capping the bore 26 of 24 to close off the recess.)  

Shirase discloses in claim 8: The solenoid valve according to claim 1, wherein the closing element has a stop (at 1006 figure 2a) configured to contact with the sealing element (at surface of 1008). 

Shirase discloses in claim 11: The solenoid valve according to claim 3, wherein a diameter of an opening of the valve seat is greater than 30% of a diameter of the valve body (Col 5 ln 7-10, with a tapered surface there between to transition from the small diameter to 100 percent of the large diameter, so as to make a smooth hydraulic flow transition, the transition opening of 44 being greater than 30%, and closer to 100% just before ending the transition.)

Shirase discloses in claim 13: The solenoid valve according to claim 8, wherein the sealing element has a counter-stop (at 1008) for setting the positions of the sealing element and closing element relative to each other.

Shirase discloses in claim 14: A solenoid valve, comprising: a magnet assembly (at 10); and a valve cartridge (of 18) comprising: an armature (28) which is guided movably inside a capsule (18); a valve insert (20); a slide (24) which is guided movably inside the valve insert and has a closing element (of 24) and a sealing element (30); and a valve body (at 40) with a valve seat (42), wherein a main valve (at 1002) is arranged between a fluid inlet (at 21) and a fluid outlet (at 23) and comprises the sealing element of the slide and the valve seat of the valve body, wherein the slide is formed in two parts (24 and 30), the sealing element configured as a first part (30) of the two parts and the closing element configured as a second part (24) of the two parts, wherein, when the solenoid valve is not energized, a return spring (50) acts on the slide and the armature .


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirase as applied to claim 1 above, and further in view of Shreve (US 10184578); 

Shirase discloses (as modified for the reasons discussed above) in claim 2: The solenoid valve according to claim 1, but Shirase does not disclose, although Shreve teaches: the first material, which forms the sealing element, is non-reinforced polyether ether ketone (the tip 330 figure 3a, can be constructed of a PEEK material, Col 8 ln 51-60), and the second material, which forms the closing element, is polyether ether ketone (id, where the two can be separate components but made of the same material, for reduction in weight and ease of assembly purposes); 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize for Shirase as taught by Shreve,  a first material for the sealing element that is non-reinforced polyether ether ketone as taught in Shreve which can be constructed of a PEEK material, with the second material, for the closing element, being polyether ether ketone as taught in Shreve, where the two can be separate components but made of the same material, for reduction in weight and ease of assembly purposes, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended us as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
	Shirase/Shreve does not disclose: the closing element made of reinforced PEEK, but Shreve does teach: the seat opposed to the sealing element, being made of reinforced PEEK, for the purpose of providing a stiffer material (Col 6 ln 13-18);  
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize a reinforced PEEK material as taught by the Shreve seat for that of the closing element material of Shirase/Shreve, for the purposes as discussed above, and for . 



Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirase as applied to claim 1, 6 above, and further in view of Mann III (US 10151397.)

Shirase discloses in claim 12: The solenoid valve according to claim 6, but does not disclose, although Mann III teaches: the sealing element and the closing element are bonded to one another (Col 8 ln 54, the parts bonded together via a bonding layer, for the purpose of affixing the parts together for a permanent connection.) 
. 

Allowable Subject Matter
Claims 9 and 10 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious “wherein a cavity is defined between an outer contour of the closing element and an inner contour of the sealing element, and wherein at least a portion of the sealing element is configured to elastically deform into the cavity when the sealing element is inserted with the sealing effect” in combination with the other limitations set forth in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/Matthew W Jellett/Primary Examiner, Art Unit 3753